Order entered February 25, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01494-CV

          VIRGINIA ROE HINTON F/K/A VIRGINIA ROE BURNS, Appellant

                                               V.

                              DENIS LYONS BURNS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-51720-2012

                                           ORDER
       We GRANT appellant’s February 20, 2013 unopposed motion for an extension of time to

file an amended brief. Appellant shall file her amended brief on or before March 1, 2013.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE